Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 1 of 7 PageID 1094




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 IN RE: 23’ TRITOON PONTOON
 BOAT SEA BREEZE ’35;232


 SUNTEX MARINA INVESTORS
 LLC, SNOOK BIGHT HOLDINGS,
 LLC, ST SNOOK BIGHT, LLC,
 SNOOK BIGHT SMI OPCO, LLC
 and SMI TRS OPCO, LLC, as
 owners

           Petitioners,

 v.                                               Case No: 2:19-cv-80-SPC-MRM

 ERICA HAHN, GRAHAM
 SCOTT, GARTNER INC. and
 ERICA HAHN,

       Third Party Defendants.
 _________________________________/

                               OPINION AND ORDER1

        Before the Court is Graham Scott’s Motion to Dismiss the Third-Party

 Complaint. (Doc. 114). Also here is Third-Party Plaintiffs’ response. (Doc.

 117). The Court denies the motion.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 2 of 7 PageID 1095




                                BACKGROUND

       This action arises from personal injuries sustained by Plaintiff/Claimant

 Emily Irvine in a boating accident. After winning a work competition at

 Gartner, Irvine, her supervisor Erica Hahn, her co-worker Graham Scott, and

 other co-workers rented a boat from Snook Boat Marina in Fort Myers on July

 27, 2018. (Doc. 72 at 5, ¶ 24). The boat was the 23’ Tritoon Pontoon Boat

 identified as Sea Breeze #232 bearing Florida Registration Number

 FL1632RH.     The boat is owned by Suntex Marina Investors LLC and its

 relevant wholly owned subsidiaries and related entities, including Snook Bight

 Holdings, LLC, ST Snook Bight LLC, Snook Bight SMI OpCo. LLC, and SMI

 TRS OpCo. LLC (collectively as the “Third-Party Plaintiffs”).

       Before using the boat Hahn read, agreed, and signed a standard boat

 rental agreement indemnifying Third-Party Plaintiffs from any claims of loss

 or damage to property or injury to person resulting from the use, operation, or

 possession of the pontoon vessel. (Doc. 72 at 5, ¶ 26). Shortly after signing the

 agreement, Hahn, Scott, Irvine, and other co-workers boarded the boat, where

 they received instructions on how to safely operate the vessel. (Doc. 72 at 5, ¶

 28). Hahn gave Scott full control of the boat’s operation. (Doc. 72 at 6, ¶ 29).

 Hahn and Scott consumed alcohol while on the boat. (Doc. 72 at 6, ¶ 30). While

 under the influence of alcohol, Scott operated the boat. (Doc. 72 at 6, ¶ 33).




                                        2
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 3 of 7 PageID 1096




       As Scott operated the boat, Irvine climbed over the bow door, sat on the

 bow deck, and dangled her feet off the bow. (Doc. 72 at 6, ¶ 34). The leased

 boat displayed two signs which read: “Avoid personal injury or death stay

 inside the rails and gates. Do not occupy foredeck when boat is underway” and

 “Rotating propellor may cause serious injury or death. Shut off engine when

 near person in the water.” (Doc. 72 at 6, ¶ 35). After Irvine climbed on the

 foredeck, she fell into the water, underneath the vessel, and was struck by the

 vessel’s propellor, resulting in personal injuries. (Doc. 72 at 7, ¶ 38).

       On February 7, 2019, Third-Party Plaintiffs filed their complaint for

 exoneration from or limitation of liability, seeking to limit Irvine’s claims to

 $34,700. (Doc. 1). On March 26, 2020, she filed a complaint alleging one count

 of negligence against Third-Party Plaintiffs. (Doc. 42). In response, Third-

 Party Plaintiffs filed their Third-Party Complaint against Hahn, Scott, and

 Gartner. (Doc. 72). Relevant to this Motion, Third Party Plaintiffs brought a

 claim of (1) contribution and (2) common law indemnity against Scott.

                              LEGAL STANDARD

       When considering a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6), “a complaint must contain sufficient factual matter, which,

 if accepted as true, would ‘state a claim to relief that is plausible on its face.’”

 Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible when the court can draw a reasonable




                                          3
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 4 of 7 PageID 1097




 inference, based on the facts pled, that the opposing party is liable for the

 alleged misconduct. Iqbal, 556 U.S. at 678. The court must accept all factual

 allegations as true and view them in a light most favorable to the non-moving

 party. Id. The court limits its review “to the well-pleaded factual allegations,

 documents central to or referenced in the complaint, and matters judicially

 noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

                                  DISCUSSION

       Scott moves to dismiss both the contribution claim and the common law

 indemnity claim. The Court first looks at the contribution claim and then the

 common law indemnity claim.

 A. The contribution claim

    “The law of contribution is meant to apportion the responsibility to pay

 innocent injured parties between or among those causing the injury.” Horowitz

 v. Laske, 855 So.2d 169, 174 (Fla. Dist. Ct. App. 2003). “[T]o recover on the

 basis of contribution, there must be a common liability to a third person at the

 time of the accident between the one seeking contribution and the one from

 whom contribution is sought, created by their concurrent negligence.” West

 American Ins. Co. v. Yellow Cab Co. of Orlando, 495 So.2d 204, 206 (Fla. Dist.

 Ct. App. 1986).

    In their complaint, Third-Party Plaintiffs alleged Scott consumed alcohol

 while operating the vessel, failed to warn Irvine not to occupy the foredeck, and




                                         4
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 5 of 7 PageID 1098




 failed to promptly shut off the engine once Irvine fell in the water. Based on

 the factual allegations, both Scott and Third-Party Plaintiffs are liable to

 Irvine. The allegations are enough to state a claim for negligence and show

 that Third-Party Plaintiffs may be entitled to contribution.

       Scott’s motion to dismiss relies on the Supreme Court’s decision in

 McDermott, Inc. v. AmClyde, 511 U.S. 202 (1994). But he broadens a narrow

 holding. There, the Supreme Court eliminated contribution actions against

 settling joint tortfeasors but did not do so for contribution actions in general.

 511 U.S. at 220-21. There has been no settlement of the claim, and this case

 law is inapplicable.

 B. The common law indemnity claim

    “In Florida, the claim of common law indemnity ‘arises out of obligations

 imposed through special relationships.’” Rosenberg v. Cape Coral Plumbing,

 Inc., 920 So.2d 61, 65 (Fla. Dist. Ct. App. 2005). “To state a claim for common

 law indemnity, a party must allege that he is without fault, that another party

 is at fault, and that a special relationship between the two parties makes the

 party seeking indemnification vicariously, constructively, derivatively, or

 technically liable for the acts or omissions of the other party.” Tsafatinos v.

 Family Dollar Stores of Florida, Inc., 116 So.3d 576, 581 (Fla. Dist. Ct. App.

 2013).




                                        5
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 6 of 7 PageID 1099




    Third-Party Plaintiffs plead that they are without fault, that Scott’s

 negligent use of the boat is the sole cause of the damages, and that a business

 relationship existed. In his motion to dismiss, Scott disputes two elements of

 the claim. First, he claims the Third-Party Plaintiffs bear some fault for the

 accident. Second, he focuses on the fact the boat rental agreement was signed

 by Hahn, not Scott.     He insists this means he did not have a business

 relationship with Third-Party and Plaintiffs and that the indemnity claim

 must be dismissed. The Court disagrees.

    To survive a motion to dismiss, Third-Party Plaintiffs need provide only a

 plausible claim. It is not appropriate at this stage of the proceedings to resolve

 factual disputes surrounding the claim. Discovery will reveal who was at fault

 for the accident. Given that, the Court cannot determine at this time whether

 Third-Party Plaintiffs bear some blame for the accident. And the discovery

 process will determine whether a business relationship existed between Scott

 and Third-Party Plaintiffs. Just because Scott was not party to the boat rental

 agreement does not mean a legally significant relationship did not exist

 between him and Third-Party Plaintiffs. What’s more, the Court fails to see

 how the case law cited by Scott supporting his motion to dismiss the indemnity

 claim applies.

       Accordingly, it is now

       ORDERED:




                                         6
Case 2:19-cv-00080-SPC-MRM Document 119 Filed 04/15/21 Page 7 of 7 PageID 1100




       Graham Scott’s Motion to Dismiss (Doc. 114) is DENIED.

       DONE and ORDERED in Fort Myers, Florida on April 15, 2021.




 Copies: All Parties of Record




                                      7
